July 9, 1923. The opinion of the Court was delivered by
This action was tried in the Court below, together with that of W.R. Hubbard against the same defendant. The *Page 70 
Special Presiding Judge, Hon. N.G. Evans, directed a verdict for the defendant. From judgment thereon, the plaintiff appeals.
The appeal is ruled by the decision of this Court in the case of W.R. Hubbard v. Woodmen of the World, 125 S.C. 154,118 S.E., 418, the opinion in which is herewith filed. In the case at bar, the plaintiff paid no dues after October 1, 1921. At the time of the alleged repudiation of contract by the defendant for which plaintiff sought to recover damages, his contract was not in force as the result of his failure to comply with the conditions of the contract as to payment of dues in advance. The verdict for the defendant was therefore, properly directed.
The judgment of the Circuit Court is affirmed.